DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harada et al. (JP 2012-166387A). Because JP 2012-166387A is in Japanese, the machine-translated English equivalent is cited below and is attached. 
Harada et al. teach a multilayer structure (¶9) comprising a foamed layer having a concentration of hydrocarbon gas of less than 1000 ppm or less (¶10). The foamed layer is a foamed bead molded product made of a polyphenylene ether based resin and a flame retardant (¶10). The base resin contains 40 to 94% by mass of polyphenylene ether resin, 5 to 20% by mass of a flame retardant, 0.3 to 10% by mass of a rubber component, and the balance polystyrene-based resin. See ¶10. The multi-layer structure includes a foam layer, which corresponds to the instantly claimed core material, and at least one resin layer. See ¶14. The resin layer may be laminated on the 
In Example 1, a base resin comprising 60 mass% polyethylene ether (Zylon Type S201A), 10% by mass high impact polystyrene and 12% by mass polystyrene, and 18% by mass flame retardant is used to produce base resin pellets, which are formed into expanded beads. The concentration of the aliphatic hydrocarbon gas of the foamed beads was measured immediately after foaming, and was below 50 ppm. This meets instant claim 3. The amount of polyphenylene ether, high impact polystyrene, polystyrene and flame retardant are essentially the same in Example 1 of Harada et al. as in example 1 of Table 1 of the instant specification. The foamed beads are formed into a foamed bead molded body having a concentration of hydrocarbon-based gas of less than 50 ppm. See ¶106-107 of Harada et al. Because the resin used to form the beads and foamed bead molded body of Harada et al. comprise essentially the same amounts of the same materials used in example 1 of Table 1 of the instant specification, evidence is provided which demonstrates that the molded product of expanded beads of Harada et al. would be expected to necessarily have the same properties as the molded product of expanded beads of the instant claims, including the instantly claimed heat shrinkage onset temperature, linear expansion coefficient, and ratio of change in dimensions with heating at 130ºC of -4.0 to 0%, as recited in instant claim 1, as well as a ratio G’2/G’1 of a storage modulus (G’1) at (Tp-30)ºC and a storage modulus (G’2) at 150ºC is 0.25 to 0.95, where Tp is a temperature where a loss tangent tanδ reaches a maximum value of between 70 and 200ºC. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (JP 2012-166387A). Because JP 2012-166387A is in Japanese, the machine-translated English equivalent is cited below and is attached. 
Harada et al. teach the foamed molded body as described in the rejection above. While Harada et al. teach that the preferred range of flame retardant is from about 5% by mass or more, it would have been obvious to one of ordinary skill in the art to use less flame retardant, or to omit the flame retardant, should less flame retardant properties be desired. Additionally, Harada et al. teaches that the flame retardant has a plasticizing effect on the base resin. It would have been obvious to one of ordinary skill in the art to use less than 5% by mass, such as 3% by mass or less as recited in instant claim 5, in order to reduce the plasticizing effect of the flame retardant even further. See ¶61 of Harada et al. Additionally, see MPEP 2144.04, II, A. which states that “Omission of an Element and Its Function is Obvious if the Function of the Element is Not Desired.” Thus, it would be obvious to omit a flame retardant is fire resistance is not desired. It will further made of note that as shown in Table 1, particularly Example 1, of the instant specification, use of an amount outside the range of instant claim 5, and which meets the teachings of Harada et al., results in a core material having the properties recited in instant claims 1-2. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (JP 2012-166387A) and further in view of Kuwahara et al. (JP 2014-208417A). Because JP 2014-208417A and JP 2012-166387A are in Japanese, the machine-translated English equivalents are cited below and are attached. 
Harada et al. teach the foamed molded body as described in the rejection above. Harada et al. do not expressly recite that the resin layer comprises fibers.
However, Kuwahara et al. teach a fiber-reinforced composite (¶7). The composite comprises a foam sheet which has a fiber reinforced laminate layer on the surface of the foam sheet. See ¶8. The foam sheet may comprise a mixture of polyphenylene ether and polystyrene based resin. See ¶12. In Example 8, a resin comprising 70% by weight of polyphenylene ether and 30% by weight of polystyrene-based resin is used to produce a foam sheet. 
Both Kuwahara et al. and Harada et al. relate to the field of multilayer structures comprising a foamed core, wherein the structures are used in, for example, automobile parts. See ¶2 of Harada et al. and ¶2 of Kuwahara et al. It would have been obvious to one or ordinary skill in the art at the time the instant invention was made to use a fiber-reinforced resin comprising fibers and a resin as disclosed in Kuwahara as the resin layer which is laminated onto the foam surface of Harada et al. in order to provide a structure which has excellent heat resistance and impact resistance. See ¶7 of Kuwahara. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766